       Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 1 of 46



Emily Jones
 emily@joneslawmt.com
JONES LAW FIRM
2101 Broadwater Ave.
P.O. Box 22537
Billings, MT 59104
Telephone: 406/384-7990
    Local Counsel for Plaintiffs
James Bopp, Jr. (IN #2838-84)*
 jboppjr@aol.com
Richard E. Coleson (IN #11527-70)*
 rcoleson@bopplaw.com
Courtney Turner Milbank (IN #32178-29)*
 cmilbank@bopplaw.com
Angela Stuedemann (IA # 69956)*
 astuedemann@bopplaw.com
THE BOPP LAW FIRM, PC
1 South Sixth St.
Terre Haute, IN 47807-3510
Telephone: 812/232-2434
*Pro hac vice application forthcoming
    Lead Counsel for Plaintiffs
                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION
Joe Lamm, Ravalli County Republican
Central Committee, Jeff Wagner,                 Case No.: ___________________
Sylvia Wagner, Fiona Nave, Brent
Nave,                                           Verified Complaint for
                 Plaintiffs,                    Declaratory and Injunctive
    v.                                          Relief
Stephen Bullock, in his official capacity
as Governor of Montana; Corey Staple-
ton, in his official capacity as Secretary of
State of Montana,
                 Defendants.

                                         -1-
        Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 2 of 46



     Verified Complaint for Declaratory and Injunctive Relief

   Plaintiffs Joe Lamm, Ravalli County Republican Central Committee, Jeff Wag-

ner, Sylvia Wagner, Fiona Nave, and Brent Nave (collectively “Voters”) complain

against (i) Governor Bullock’s unlawful and unauthorized expansion of mail vot-

ing (the “Plan”) and (ii) the Secretary of State’s implementation of it by approving

county plans implementing the Plan as follows:

                                  Introduction

   1. This is a civil action for declaratory and injunctive relief arising under the

First and Fourteenth Amendments and Article I, Section IV, clause 1 of the Consti-

tution of the United States, as well as 42 U.S.C. § 1983. It concerns the constitu-

tionality of Governor Bullock’s unlawful and unauthorized expansion of mail vot-

ing and the Secretary of State’s implementation of the Plan.

                           Jurisdiction and Venue

   2. This action arises under 42 U.S.C. § 1983, the First and Fourteenth Amend-

ments to the Constitution of the United States, and Article I, Section IV, clause 1 of

the Constitution of the United States.

   3. This Court has jurisdiction over all claims pursuant to 28 U.S.C. §§ 1331

and 1343(a). It also has jurisdiction pursuant to the Declaratory Judgment Act as



                                         -2-
        Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 3 of 46



codified at 28 U.S.C. §§ 2201 and 2202.

    4. Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the

events giving rise to the claim occurred or will occur in this District.

                                       Parties

    5. Plaintiff Joe Lamm is an eligible and registered voter, who is qualified to

and intends to vote in the upcoming general election. He is a resident of Park

County, Montana. Mr. Lamm is also a candidate for Montana State Representative

House District 60. He is on the ballot for the upcoming general election. He intends

to vote in person if allowed.

    6. Plaintiff the Ravalli County Republican Central Committee is the county

Republican party for Ravalli County, Montana. Its principal place of business is in

Hamilton, Montana. The Ravalli County Republican Central Committee represents

Republican voters in Montana.

    7. Plaintiff Jeff Wagner is an eligible and registered voter, who is qualified to

and intends to vote in the upcoming general election. He is a resident of Park

County, Montana. Mr. Wagner actively participates in the political process, serving

as an election judge. He intends to vote absentee.

    8. Plaintiff Sylvia Wagner is an eligible and registered voter, who is qualified

to and intends to vote in the upcoming general election. She is a resident of Park

                                          -3-
        Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 4 of 46



County, Montana. Ms. Wagner actively participates in the political process, serving

as an election judge. She intends to vote absentee.

   9. Plaintiff Fiona Nave is an eligible and registered voter, who is qualified to

and intends to vote in the upcoming general election. She is a resident of Stillwater

County, Montana. Ms. Nave is a candidate for Montana State Representative

House District 57, and also serves as the chairwoman for the Stillwater County

Republican Central Committee. She intends to vote in person.

    10. Plaintiff Brent Nave is an eligible and registered voter, who is qualified to

and intends to vote in the upcoming general election. He is a resident of Stillwater

County, Montana. He intends to vote absentee.

   11. Defendant Stephen Bullock is the Governor of Montana. Governor Bullock

issued the challenged directive. The Governor is sued in his official capacity.

   12. Defendant Corey Stapleton is the Montana Secretary of State. As Secretary

of State, he is Montana’s chief election officer and oversees the elections in

Montana. Mont. Code Ann. (“MCA”) § 13-1-201. He is responsible for enforcing

and interpreting election laws in a uniform manner (id.) and certifying election re-

sults (MCA § 2-15-401(f)). He is also responsible for approving written election

plans submitted by counties, including plans implementing the Plan. MCA § 13-

19-205. Secretary Stapleton is sued in his official capacity.


                                         -4-
        Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 5 of 46



                                       Facts

Montana Election Law

    13. Montana law does not allow for universal mail-in voting for the general

election.

    14. Montana law does allow voters to vote an “absentee ballot,” but only if the

individual applies to do so. MCA §§ 13-13-201, 211, 212. An application must be

made before noon the day before the election. MCA § 13-13-211(1).

    15. A voter may apply for an absentee ballot using the form provided by the

Secretary of State, which requires detailed information about the voter including

inter alia name, address, date of birth, and signature. MCA § 13-13-212(1)(a). A

voter may also apply by written request, which must include the voter’s date of

birth and be signed. Id.

    16. Montana law requires that the election administrator compare the signature

on a voter’s application to the signature on the voter’s registration form before pro-

viding a ballot. MCA § 13-13-213.

    17. If the application does not contain a signature or the signatures do not

match, the election administrator must notify the voter—giving the voter the op-

portunity to resolve the situation by inter alia verifying the signature, providing

proof of identification, completing a new registration, etc. MCA § 13-13-

                                         -5-
          Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 6 of 46



213(3)(b), 13-13-245.

    18. Ballots may only be mailed to voters who are registered (or provisionally

registered), and “from whom the election administrator has received a valid absen-

tee ballot application under 13-13-211 and 13-13-212[.]” MCA § 13-13-214.

    19. Absentee ballots, for which a valid application has been received, must be

made available 30 days before election day for absentee voting in person, and must

be mailed to absentee voters 25 days before election day for absentee voting by

mail. MCA § 13-13-205(1).

    20. Absentee ballots must be received by 8 pm on election day. MCA § 13-13-

211(3).

    21. Montana law allows for “mail ballot elections” only for certain local elec-

tions. MCA § 13-19-101, et seq. But specifically prohibits such mail-ballot voting

for “(a) a regularly scheduled federal, state, or county election; (b) a special federal

or state election, unless authorized by the legislature; or (c) a regularly scheduled

or special election when another election in the political subdivision is taking place

at the polls on the same day.” MCA § 13-19-104(3).

    22. In authorizing mail-ballot voting for certain local elections. The legislature

made clear that the mail-ballot voting provisions:

    recognize that sound public policy concerning the conduct of elections often

                                          -6-
        Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 7 of 46



    requires the balancing of various elements of the public interest that are some-
    times in conflict. Among these factors are the public’s interest in fair and
    accurate elections, the election of those who will govern or represent, and
    cost-effective administration of all functions of government, including the
    conduct of elections. The provisions of this chapter further recognize that
    when these and other factors are balanced, the conduct of elections by mail
    ballot is potentially the most desirable of the available options in certain cir-
    cumstances.

MCA § 13-19-101.

    23. Even considering and balancing the above factors, the legislature made clear

that mail-ballot voting was not permitted for “a regularly scheduled federal, state, or

county election,” MCA § 13-19-104(3), such as the November 3, 2020 election.

    24. For local mail-ballot elections, a proposal to conduct the election via mail-

ballot voting must be made by the election administrator or local governing body.

MCA §§ 13-19-201, 202. The Secretary of State is tasked with reviewing and ap-

proving such proposals. MCA § 13-19-105.

    25. In a local mail-ballot election, a ballot must be sent to all qualified voters.

MCA § 13-19-106(2). Ballots are sent to the voter at the most current address

available. MCA § 13-19-206(3)(a).

    26. Mail ballots must be received by 8 pm on election day. MCA § 13-19-

306(2). They may be mailed back to the election office or placed in a designated

drop box. MCA §§ 13-19-306, 307.



                                           -7-
        Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 8 of 46



    27. Despite the clear lack of authorization from the legislature and statutory

language that prohibits such action, Governor Bullock issued a directive expanding

mail-ballot voting.

    28. Under that directive, counties are permitted to conduct the “general election

under the mail ballot provisions of Title 13, Chapter 19[.]”

    29. Counties that opt to conduct mail-ballot voting must make ballots available

by October 2, 2020.1 They must also send ballots to all qualified voters on October

9, 2020. Id.

    30. As of September 8, 2020, 46 of Montana’s counties had opted in, 10 had

not.2 “Broadwater, Carbon, Fergus, Mineral, Petroleum, Powder River, Powell,

Stillwater, Treasure, and Wibaux counties did not submit mail ballot plans, accord-

ing to the Secretary of State’s Office.” Id.

COVID-19

    31. While the COVID-19 pandemic has been a significant concern for the

    1
      Gov. Bullock, Directive implementing Executive Orders 2-2020 and 3-2020
and providing for measures to implement the 2020 November general election,
(Aug. 6, 2020) available at https://covid19.mt.gov/Portals/223/Documents/2020-0
8-06_Directive%20-%20November%20Elections.pdf?ver=2020-08-06-112431-69
3 (all websites herein were last visited on September 7, 2020).
    2
     Sara Diggins, 46 Montana counties file mail ballot plans, Missoulian, Sept. 4,
2020, available at https://missoulian.com/news/state-and-regional/govt-and-politic
s/46-montana-counties-file-mail-ballot-plans/article_b14cfead-9bbc-5601-95c3-d6
9c0a0563f0.html.

                                          -8-
         Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 9 of 46



American people, policymakers quickly adopted measures to protect the health and

safety of the public. Likewise, Montana implemented many provisions aimed at

protecting the public and lowering the curve.

    32. On March 12, 2020, Governor Bullock declared a state of emergency.3

Thereafter, Governor Bullock has issued “directives” to implement his emergency

orders.4 He closed schools, limited gatherings, encouraged social distancing, lim-

ited non-essential travel, etc.

    33. Across the United States, these protective measures have been effective.

The curve has flattened, the spread of the virus is being controlled, the fatality rate

has decreased rapidly, testing is more readily available and widespread, and the

death rate is much lower than originally expected.5 As a result, the United States

has re-opened. And the existing protective measures have been adjusted as knowl-

edge of the virus increases and the risk has lowered.


    3
      Mont. Exec. Order No. 2-2020, available at
https://governor.mt.gov/Portals/16/docs/2020EOs/EO-02-2020_COVID-19%20Em
ergency%20Declaration.pdf?ver=2020-03-13-103433-047.
    4
      See, e.g., Gov. Bullock, Directive implementing Executive Orders 2-2020 and
3-2020 and establishing conditions for Phase Two (May 19, 2020), available at
https://covid19.mt.gov/Portals/223/Documents/Phase%20Two%20Directive%20wi
th%20Appendices.pdf?ver=2020-05-19-145442-350.
    5
      See Provisional Death Counts for Coronavirus Disease (COVID-19), CDC,
https://www.cdc.gov/nchs/nvss/vsrr/covid19/index.htm; COVIDView, CDC,
https://www.cdc.gov/coronavirus/2019-ncov/covid-data/covidview/index.html.

                                          -9-
        Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 10 of 46



    34. Likewise, Montana’s efforts have been effective. Indeed, even Governor

Bullock admitted that:

    These efforts have been effective. To date, our health care system has not been
    overwhelmed and we continue to work to increase our testing capacity.
    Through the collective efforts of all Montanans to reduce the transmission of
    COVID-19, Montana now has fewer than two dozen active cases and one of
    the lowest per capita rates of infection in the United States.6

    35. Montana began reopening on April 22, 2020. Id. It is currently in Phase 2

of their reopening plan. Id.

    36. Phase 2 includes allowing all businesses to operate, increasing capacity of

“restaurants, bars, breweries, distilleries, and casinos” and “[g]yms, indoor group

fitness classes, pools, and hot tubs” to 75% capacity, allowing concert halls, bowl-

ing alleys to open, and increasing capacity for childcare facilities, etc. Id.

    37. Governor Bullock stressed that “that individual responsibility—such as

good hygiene, frequent cleaning of highly-touched surfaces, and strict adherence to

social distancing—remains Montana’s best tool in the fight against new infec-

tions.” Id.

    38. On July 15, 2020, Governor Bullock released a directive requiring face



    6
     Gov. Bullock, Directive implementing Executive Orders 2-2020 and 3-2020
and establishing conditions for Phase Two (May 19, 2020), available at https://co
vid19.mt.gov/Portals/223/Documents/Phase%20Two%20Directive%20with%20A
ppendices.pdf?ver=2020-05-19-145442-350, at 2.

                                          -10-
        Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 11 of 46



coverings.7

   39. Expanding mail voting is unnecessary to combat COVID-19. The same

social distancing and good hygiene practices— which are effective for preventing

the spread of the virus when going out for essential services, like grocery shopping

and other essential services— are also an effective way to prevent the spread of the

virus for in-person voting.

   40. Voters are able to vote in-person while social distancing and taking appro-

priate precautions (i.e. wearing gloves, wearing a mask, sanitizing hands, not

touching one’s face, etc.) to protect themselves and others from the virus.

   41. Dr. Fauci, director of the National Institute of Allergy and Infectious Dis-

eases, supported this position, stating that there is no reason that Americans cannot

vote in person, so long as proper safety measures are in place.8 He stated that “if

you go and wear a mask, if you observe the physical distancing, and don’t have a

crowded situation, there’s no reason why you shouldn’t be able to [vote].” Id.


   7
     Gov. Bullock, Directive implementing Executive Orders 2-2020 and 3-2020
and providing for the mandatory use of face coverings in certain settings (July 15,
2020), available at https://covid19.mt.gov/Portals/223/Documents/Mask%20Direct
ive%20FINAL.pdf?ver=2020-07-15-140109-633.
   8
     Connor Perrett, Fauci says ‘there’s no reason’ in-person voting shouldn’t be
safe with masks and proper social distancing, BusinessInsider.com, Aug. 15, 2020,
available at https://www.businessinsider.com/fauci-says-in-person-election-with-
distancing-masks-is-safe-2020-8.

                                         -11-
           Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 12 of 46



       42. There has been no established causal link between in-person voting and the

contracting of COVID-19.

       43. Moreover, Montana already allows voters to vote absentee, so long as they

fill out a valid application.

       44. Despite these facts, Governor Bullock has unilaterally expanded mail-ballot

voting, allowing counties to conduct the general election under MCA § 13-19.9 As

discussed above, this code section is reserved for local elections, and is specifically

prohibited from being applied to federal elections.

       45. Under the directive, counties may opt in to this expanded mail-ballot vot-

ing.

       46. Those who do so must make ballots available no later than October 2, 2020,

and must mail ballots no later than October 9, 2020. Id.

Mail-Ballot Voting Issues

       47. There is a multitude of issues with mail voting, including inter alia fraud,

pressure or coercion to vote a particular way, lost ballots, ballots being delivered

late, ballots being sent to people who should not have received them, ballots not

       9
     Gov. Bullock, Directive implementing Executive Orders 2-2020 and 3-2020
and providing for measures to implement the 2020 November general election,
(Aug. 12, 2020), available at https://covid19.mt.gov/Portals/223/Documents/2020-
08-06_Directive%20-%20November%20Elections.pdf?ver=2020-08-06-112431-6
93.

                                            -12-
         Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 13 of 46



being sent to those that should have received them, rejected ballots, election work-

ers not being able to keep up with demand, increased errors in processing, etc.

Some examples of these issues are detailed below, however, it is impossible to doc-

ument all issues and examples as they are far too numerous.

    48. According to a bipartisan commission co-chaired by President Jimmy

Carter and George W. Bush’s Secretary of State James A. Baker III, mail-in ballots

were “the largest source of potential voter fraud” and is “likely to increase the risk

of fraud and of contested elections.” Building Confidence in U.S. Elections, Sep-

tember 2005, at pp. 35, 46, available at https://bit.ly/3dXH7rU (Carter-Baker Re-

port).

    49. It is therefore unsurprising that The Heritage Foundation has been able to

compile a list of 1,296 cases of documented voter fraud in recent years.10 While

this number is already high, it does not reflect all instances of voter fraud—as it

does not include cases that were reported but never investigated or prosecuted. Id.

    50. The Heritage Foundations also released a report detailing four elections that

were overturned due to fraud relating to mail-in ballots, including a North Carolina

congressional election, a school board election in California, a primary election in



    10
     A Sampling of Recent Election Fraud Cases from Across the United States,
The Heritage Foundation, available at https://www.heritage.org/voterfraud.

                                         -13-
        Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 14 of 46



Indiana, and a Miami mayoral election.11

   51. There have been many other recent examples of election fraud. For exam-

ple, in New Jersey, four men were charged with criminal election fraud related to

mail voting.12 There was also evidence of a single New Jersey voter carrying nu-

merous ballots and postal workers leaving ballots sitting out in building lobbies.13

   52. In California, it was confirmed that double voting occurred in the March

2020 primary election.14

   53. In Texas, the Attorney General noted that “[t]wo-thirds of our cases over

the last decade have been about mail-in ballots. And so we know for a fact that

there is mail-in ballot voter fraud going on every day.” He also said “[i]n Texas,


   11
      Evidence Mounts that Mail-In Voting Will Bring Only Fraud and Chaos, Is-
sues and Insightsi, Issues & Insights, August 5, 2020, available at https://issuesins
ights.com/2020/08/05/evidence-mounts-that-mail-in-voting-will-bring-only-fraud-
and-chaos/.
   12
       Erin Vogt, All-Mail Pandemic Election Ends IN Fraud Charges Against NJ
Politicians, New Jersey 101.5, June 25, 2020, available at https://nj1015.com/all-
mail-pandemic-election-ends-in-fraud-charges-against-nj-politicians/?trackback=fb
share_mobile
   13
      Greg Re, Mail-in voting faces slew of issues nationwide, as emergency
USPS memo sounds alarm, Fox News, July 22, 2020, available at https://www.fox
news.com/politics/mail-in-voting-faces-slew-of-issues-nationwide
   14
        John Binderman, Flashback: Deceased Dogs Sent Voter Registration Forms
in Swing States, Brietbart, July 10, 2020, available at https://www.breitbart.com/p
olitics/2020/07/10/flashback-deceased-dogs-sent-voter-registration-forms-in-swing
-states/.

                                        -14-
         Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 15 of 46



the Legislature has tried to balance this idea of if people are out of town or they

can’t vote, we allow them to vote. But we also know there is a risk, a higher risk of

voter fraud, with these mail-in ballots. So they have limited it[.]”15

    54. In Detroit, data showed that 72 percent of absentee voting precincts had

ballot counts that didn’t match the total amount tracked in the poll books.16 More-

over, poll watchers detailed how election workers improperly altered some votes.

They also detailed that election workers improperly counted thousands of absentee

ballots without checking them against the voter lists, despite being required by law

to do so. Id.

    55. An anonymous Democratic operative revealed an account of his own expe-

rience with committing widespread voter fraud, noting that fraud is “plenty com-

mon.”17 He described scams including operatives collecting ballots from voters


    15
      Julia Musto, Texas AG Ken Paxton says there’s ‘a lot of voter fraud’ involv-
ing mail-in ballots, Fox News, June 26, 2020, available at https://www.foxnews.
com/media/tx-ag-ken-paxton-mail-in-voting-fraud-supreme-court-win.
    16
       Craig Mauger, “This can’t go on’: Detroit primary ballots went unchecked,
GOP poll challengers say, The Detroit News, September 2, 2020, available at
https://www.detroitnews.com/story/news/politics/2020/09/02/republican-observers
-say-detroit-ballots-went-unchecked/5680540002/.
    17
        Post Editorial Board, Mass vote-by-mail really does invite fraud – we need
to guard against it, The New York Post, August 31, 2020, available at https://nypo
st.com/2020/08/31/mass-vote-by-mail-really-does-invite-fraud-we-must-guard-aga
inst-it/.

                                         -15-
          Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 16 of 46



under the guise of offering to mail them on the voters behalf and then steaming the

ballot envelopes open and inserting their own ballots, “helping” the elderly by fill-

ing out ballots for them, postal workers discarding envelopes from areas that favor

candidates from the opposite political party, and bribing voters.18

    56. There are also concerns that dependent family members could be pressured

or otherwise follow the advice of those whom they depend on.19 Dependent family

members could do so to avoid intimidation, conflict, dislike or ridicule, or to gain

favor or sympathy. Id.

    57. Mailed ballots can be filled out in private by someone other than the voter

or by voters subject to undue influence. An Oregon survey found 5% of polled vot-

ers admitted someone else filled out their ballot.20

    58. Mailed ballots have been filled out fraudulently for ineligible, false, imper-

sonated, or duplicate voter registrations.21

    18
       Id.; John Levine, Confessions of a voter fraud: I was a master at fixing mail-
in ballots, The New York Post, August 29, 2020, available at https://nypost.com/2
020/08/29/political-insider-explains-voter-fraud-with-mail-in-ballots/.
    19
      Toplak, Jurij, Push for mail-in vote gaining steam, and scrutiny, Boston
Globe, May 11, 2020, available at https://www.bostonglobe.com/2020/05/12/opin
ion/push-mail-in-vote-gaining-steam-scrutiny/.
    20
      A ‘Modern’ Democracy That Can’t Count Votes, Los Angeles Times, Dec.
11, 2000, https://www.latimes.com/archives/la-xpm-2000-dec-11-mn-64090-
story.html.
    21
         See, e.g., U.S. Has 3.5 Million More Registered Voters Than Live Adults —

                                         -16-
         Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 17 of 46



    59. Apart from fraud, Voters can be disenfranchised through delays and issues

with mailed ballot voting.

    60. Indeed, where states without a history of many mailed ballots suddenly

create a flood of mailed ballots, that sudden flood poses serious risks to the right to

vote.

    61. With a significant increase in mailed ballots, many applicants may never

receive their ballot or may receive it too late. See Republican Nat’l Comm. v. Dem-

ocratic Nat’l Comm., 140 S. Ct. 1205, 1210 (2020) (Ginsberg, J. dissenting) (“The

surge in absentee-ballot requests has overwhelmed election officials, who face a

huge backlog in sending ballots.”).

    62. Data from federal Election Assistance Commission reports that from 2012

to 2018 over 28 million mailed ballots—nearly one in five mail in ballots cast—

went missing.22

A Red Flag For Electoral Fraud, Investor’s Business Daily, Aug. 16, 2017,
https://www.investors.com/politics/editorials/u-s-has-3-5-million-more-registered-
voters-than-live-adults-a-red-flag-for-electoral-fraud/; Oregon AG gets guilty plea
voter fraud case, Oregon Catalyst, Sept. 18, 2010, https://oregoncatalyst.com/351
0-oregon-ag-gets-guilty-plea-voter-fraud-case.html; Steve Roberts, Jr., Court
Docs: James City Man Indicted on Voter Fraud Charges, THE MORNING CALL,
April 9, 2019, available at https://www.mcall.com/va-vg-richard-dohmen-indicted-
0409-story.html.
    22
      See Mark Hemingway, 28 Million Mail-In Ballots Went Missing in Last
Four Elections, Real Clear Politics, 2020, available at https://www.realclearpolitic
s.com/articles/2020/04/24/28_million_mail-in_ballots_went_missing_in_last_four

                                         -17-
           Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 18 of 46



    63. Data shows that, even more than the threat of voters fraudulently casting

multiple ballots, the frenzied roll-out of mailed ballots in unprepared states has led

to more eligible voters getting disenfranchised through this years primary elec-

tions.23

    64. In South Carolina, multiple ballots were found in Maryland election of-

fices.24 As a result, an entire county did not get presidential ballots in their presi-

dential primary in February. Id.

    65. In Wisconsin, several tubs of absentee ballots were discovered outside a

postal center near Milwaukee.25 At least 9,000 absentee ballots were never sent to

their intended target and others which were recorded as sent but never received. Id.

Among those who never received their ballot was the Democratic minority leader

of the Wisconsin State Assembly, who ultimately chose not to vote. Id.

_elections_143033.html.
    23
       Marshall Cohen, State’s failed to get absentee ballots to thousands of voters
in recent primary elections, signaling problems for November, CNN, June 22,
2020, available at https://www.cnn.com/2020/06/20/politics/absentee-voting-
election-problems/index.html.
    24
      Ashe Schow, South Carolina Absentee Ballots Found In Maryland,
Dailywire.com, May 22, 2020, available at https://www.dailywire.com/news/
south-carolina- absentee-ballots-found-in-maryland.
    25
       Nick Corasaniti & Stephanie Saul, Inside Wisconsin’s Election Mess: Thou-
sands of Missing or Nullified Ballots, The New York Times, April 9, 2020, avail-
able at https://www.nytimes.com/2020/04/09/us/politics/wisconsin-election-absen
tee-coronavirus.html.

                                          -18-
           Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 19 of 46



    66. In Georgia, the House Minority Leader noted that “[t]here were probably

40,000 to 50,000 voters who requested an absentee ballot who never received

it[.]”26

    67. In Indiana, thousands of voters’ ballots did not arrive in time.27

    68. In New York, a voter who failed to receive her absentee ballot reported

feeling “turned away” when she was incorrectly told to go home after arriving at

her polling place to try to vote in person.28

    69. Other communities may have difficulties sending and receiving mailed

ballots. For example, in Native American reservations in remote villages many

residents do not have traditional mailing addresses or reliable postal service.29

    26
       Brandon Mielke, Kendall Karson, and Alisa Wiersema, As ballots pile up in
the mail, a potential ‘nightmare’ looms on Election Night, abc news, July 13, 2020,
available at https://abcnews.go.com/Politics/ballots-pile-mail-potential-nightmare-
looms-election-night/story?id=71719232.
    27
       Lesley Weidenbener, Clerk warns that thousands of mail-in ballot might not
be counted; voters can still go to polls, Indiana Business Journal, May 29, 2020,
available at https://www.ibj.com/articles/clerk-warns-thousands-of-mail-in-ballots-
might-not-be-counted-voters-can-still-go-to-polls.
    28
       Pelz, Jennifer, Joe Biden, AOC win New York primary, but some results
could take until July, abc7ny, June 2, 2020, available at https://abc7ny.com/
politics/new-york-primary-voters-might-await-results-into-july/6260756/.
    29
       Jessica Huseman, Voting by mail Would Reduce Coronavirus Transmission
but It Has Other Risks, ProPublica, March 24, 2020, available at https://www.prop
ublica.org/article/voting-by-mail-would-reduce-coronavirus-transmission-but-it-
has-other-risks

                                          -19-
           Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 20 of 46



    70. On the other hand, there are many voters who received ballots but should

not have. Records show that in Clark County, Nevada, only 7,774 names were re-

moved from voter roles in 2019 out of a total of 26,623 who people passed away in

that year.30 And of the 7,774 who were removed, not all of them had died in 2019.

Id. Reports also show that Clark County had over 50,000 non-citizens registered to

vote in 2017.31

    71. Another issue with mailed ballots is that they are more frequently rejected.

In person voting leads to a rejection rate of .01 percent, while mailed ballots easily

see rejection rates 100 times that.32 This year, many states exceeded the standard

rejection rate in their primaries due to a higher number of mailed ballots. Id.

    72. Election workers inexperienced with mail voting will be more error-prone,

given that election workers and systems aren’t used to processing so many mail

ballots.

    30
      Rob Lauer, 18K Plus Deceased Voters Mailed Ballots in Clark County, 320
News Las Vegas, May 23, 2020, available at http://360newslasvegas.com/80k-
plus-deceased-voters-mailed-ballots-in-clark county/?fbclid=IwAR2_xIXCS0b1
OAblcAR-F__X1-GYl2Wz2aYa0X4yqlE1jHFPSbmgy2FAYRQ
    31
     Rob Lauer, Only “30” non-citizens removed from voter roles in 2019 Clark
County, 360 News Law Vegas, May 22, 2020, available at http://360newslasvegas.
com/only-30-non-citizens-removed-from-voter-roles-in-2019-clark-county/
    32
       Ted S. Warren, Democrats Should Curb Their Enthusiasm for Mail-in Vot-
ing, Politico, September 2, 2020, available at https://www.politico.com/news/maga
zine/2020/09/02/democrats-mail-in-voting-407939

                                         -20-
         Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 21 of 46



    73. Likewise, voting rights advocates warn that rejection of ballots because of

mail delays, signature match problems, and general errors in completing and seal-

ing the forms could lead to hundreds of thousands of people being disenfran-

chised.33

    74. In Wisconsin’s primary, nearly 23,000 ballots were thrown out, predomi-

nantly because voters or their witnesses missed at least one line on a form.34 This

number is almost the equivalent of Trump’s 2016 margin of victory in Wisconsin,

a state which was critical to his ultimate victory. Id. With voter turnout expected to

double in November to nearly 3 million, “a proportionate volume of absentee bal-

lot rejections could be the difference in who wins the swing state – and possibly

the presidency.” Id.

    75. An NPR analysis found an “extraordinarily high” number of ballots have

been rejected in this years presidential primaries, with more than 550,000 ballots

    33
       Elise Viebeck and Michelle Yee Hee Lee, Tens of thousands of mail ballots
have been tossed out in this year’s primaries. What will happen in November?, The
Washington Post, July 16, 2020, available at https://www.washingtonpost.com/
politics/tens-of-thousands-of-mail-ballots-have-been-tossed-out-in-this-years-
primaries-what-will-happen-in-november/2020/07/16/fa5d7e96-c527-11ea-b037-
f9711f89ee46_story.html.
    34
      Scheck, Tom and Geoff Hing, How Wisconsin’s 23,000 rejected absentee
ballots in spring could spell trouble for the November election, Green Bay Press
Gazette, July 29, 2020, https://www.greenbaypressgazette.com/story/news/2020/07
/29/wisconsin-election-rejected-absentee-ballots-could-spell-trouble-november/552
9702002/.

                                         -21-
         Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 22 of 46



being thrown out.35 It also found that tens of thousands of ballots were rejected in

key battleground states, where the outcome of those states, and ultimately the pres-

idential election, could be determined by a small number of votes. Id.

   76. In Kentucky, more than 15,000 combined ballots were rejected in its two

most populous counties.36

   77. In New York City, rejection rates were extremely high, with around 20 per-

cent of ballots being rejected in Manhattan and nearly 30 percent being rejected in

Brooklyn.37

   78. In New Jersey’s special election in June, about ten percent of the mailed

ballots were rejected, which experts warned could foreshadow tens of thousands of

rejected ballots in New Jersey in November.38

   35
       Pam Fessler and Elena Moore, More than 550,000 Primary Ballots Rejected
in 2020, Far Outpacing 2016, NPR, August 22, 2020, available at https://www.n
pr.org/2020/08/22/904693468/more-than-550-000-primary-absentee-ballots-
rejected-in-2020-far-outpacing-2016.
   36
       Tobin, Ben, More than 15,000 primary absentee ballots rejected between
Kentucky’s two largest counties, Louisville Courier Journal, July 7, 2020, available
at https://www.courier-journal.com/story/news/politics/elections/kentucky/2020/07
/07/kentucky-elections-jefferson-county-rejects-more-than-8-000-ballots/53899860
02/.
   37
      Richard Pildes, New York’s Delay in Counting Votes Could Signal a Real
Disaster in November, July 18, 2020, available at https://electionlawblog.org/?p
=113218.
   38
        Colleen O’Dea, One in 10 Ballots Rejected in Last Month’s Vote-by-Mail

                                        -22-
         Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 23 of 46



    79. Prepaid postage was among one of the major causes of ballot rejection. In

New York, the approved use of pre-paid postage means the USPS may omit post-

marks.39 However, in order to be counted, absentee ballots must be postmarked by

election day, leading to the invalidation of ballots otherwise validly filled out. Id.

    80. And even when applied, postmarks proved problematic for rural communi-

ties in Wisconsin whose mail trucks come, for example, once a day at 7:30 am.40

Therefore, anything placed in the mail after 7:30 am on election day would be

postmarked the next day and subsequently rejected, even though it was validly put

in the mail on election day. Id. A couple ballots were discarded in Wisconsin due

to a lack of postmarks. Id.

    81. In Florida, researchers found that rejection rates varied widely by county,

which suggests non-uniformity in how county elections officials verify signatures




Elections, NJ Spotlight, June 10, 2020, available at https://www.njspotlight.com/
2020/06/one-in-10-ballots-rejected-in-last-months-vote-by-mail-elections/.
    39
       Kay Dervishi, When to expect the Board of Elections to count absentee bal-
lots, City & State NY, July 8, 2020, available at https://www.cityandstateny.com/
articles/politics/campaigns-elections/when-expect-board-elections-count-absentee-
ballots.html.
    40
      Nick Corasaniti & Stephanie Saul, Inside Wisconsin’s Election Mess: Thou-
sands of Missing or Nullified Ballots, The New York Times, April 9, 2020, avail-
able at https://www.nytimes.com/2020/04/09/us/politics/wisconsin-election- absen-
tee-coronavirus.html.

                                          -23-
         Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 24 of 46



and other details on mailed ballots.41

    82. Minority voters have their ballots rejected at a rate higher than non-minori-

ties.

    83. Research suggests that African Americans, young people, and first-time

voters were less likely to have their ballots counted due to noncompliance with

technical requirements or late arrival. Id.

    84. And when compared to an average of 1.3 percent of total ballots which go

uncounted, the rejection rate among young and minority voters was notably higher.

Id. Young voters under 30 were rejected 3.56 percent of the time, first time voters

had a 2.54 rejection rate, and black voters had 2.32 percent rejected. Id.

    85. The Brennan Center examined data from the Georgia primary and saw that

far fewer white voters had their ballots rejected than non-white voters.42

    86. Another issue with mail voting is the inability of election workers to keep

up with increased mail votes.

    87. A significant increase in mail balloting is a burden that current election

    41
       Allison Ross, More than 18,000 mail ballots not counted in Florida’s March
presidential primary, Tampa Bay Times, June 29, 2020, available at https://www.
tampabay.com/news/health/2020/06/29/more-than-18000-mail-ballots-not-counted
-in-floridas-march-presidential-preference-primary/.
    42
      Rick Hasen, “Far Fewer white voters had their mail ballots rejected than
non-white voters” in Georgia Primary; Most rejected for Being Late, Election Law
Blog, August 26, 2020, available at https://electionlawblog.org/?p=114462.

                                         -24-
         Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 25 of 46



officials will not be able to bear, which is sure to result in mistakes being made. An

expansion of mail balloting would require significantly more funding and staffing

in order to administer ballots with accuracy.

    88. In Wisconsin, reports from the primary election revealed workers putting in

110 hour weeks which resulted in an overworked workforce and a systemic failure

to maintain accuracy without falling behind.43 One County Clerk described there

being “no way humanly possible” to keep up with amount of ballot requests. Id.

The head of the Milwaukee Election Commission described the situation as

“chaos” and “not an appropriate environment to be administering an election.” Id.

    89. Charles Stewart at the Massachusetts Institute of Technology says that the

root of the problem was the fact that “[t]his system was designed for a world in

which 5% of voters voted by mail, not for a system in which 70% of voters voted

by mail . . . [s]o something has to give, and the thing that ends up giving is proba-

bly the accuracy of the request for the ballot.” Id.

    90. Montana Election Offices may not have enough staff, space, or secure stor-

age to deal with a large influx of mailed ballots, which risks boxes being mis-



    43
      Daphne Chen et al., ‘They should have done something’: Broad failures fu-
eled Wisconsin's absentee ballot crisis, investigation shows, Milwaukee Journal
Sentinel, 2020, available at https://www.jsonline.com/story/news/2020/04/21/wis
consin-absentee-ballot-crisis-fueled-multiple-failures/5156825002/.

                                         -25-
         Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 26 of 46



placed, lost, or tampered with.

    91. Human error exists in all elections. These errors would be sure to increase

if an elections office is overwhelmed with applications and ballots.

    92. The United States Postal Service (USPS) is not equipped to deal with a sig-

nificant increase of mailed ballots.

    93. A recent audit found 8 percent of election-related materials, both ballots

and political mailings, were not delivered on time.44 The report found that voter

addresses needed to be updated in many states. Id. It concluded that a lack of man-

agement and oversight along with unclear guidance could lead to delays in process-

ing the ballots in the presidential election, which in turn could create confusion

about the winner. Id.

    94. An audit found that 68,000 pieces of political mail sat in a Baltimore pro-

cessing facility untouched for five days before management discovered them.45

Several other postal facilities were found to not properly complete daily certifica-


    44
       Alexander Nazaryan, Postal Service report warns of bottlenecks in process-
ing mail-in ballots, AOL, September 2, 2020, available at https://www.aol.com/
article/news/2020/09/02/postal-service-report-warns-of-bottlenecks-in-processing-
mail-in-ballots/24608920/.
    45
      Emily Opilo, Baltimore postal facility sat on 68,000 pieces of election mail
for 5 days ahead of primary, audit shows, Baltimore Sun, September 2, 2020,
available at https://www.baltimoresun.com/politics/bs-md-pol-postal-service-
baltimore-audit-20200902-23yhohiebnaw3ipzpgi57qoqpu-story.html.

                                         -26-
         Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 27 of 46



tions confirming all election mail had been processed in the weeks leading up to

their respective primaries. Id. This discovery highlights reports of widespread

postal delays and warnings by the Postal Service to nearly every state that dead-

lines for ballot requests may not provide sufficient time. Id.

    95. US postal officials are concerned voters won’t receive ballots in time for

Election Day.46 One official noted the agency’s printers “just don’t have the capac-

ity they were used to in prior elections” to support the expected influx. Id. Another

official was concerned deadlines for requesting ballots did not provide enough time

for the ballots to be sent and returned. Id.

    96. USPS has warned nearly every state there is a risk that ballots may not be

returned to election offices in time to be counted due to an incompatibility between

election rules and the time needed for delivery and return of absentee ballots.47

These letters highlighted a growing concern surrounding a slowdown in postal de-

livery due to recent changes at USPS. Id.

    46
       Lucas Manfredi, USPS officials worry “supply chain” issues could impact
mail ballots: Report, Fox Business, September 3, 2020, available at
https://www.foxbusiness.com/politics/senior-usps-officials-worried-issues-in-the-s
upply-chain-could-prevent-voters-from-receiving-ballots-in-time-for-election-day-
report
    47
      Ellie Kaufman, Postal service warns nearly every state it may not be able to
delivery ballots in time based on current election rules, CNN, August 15, 2020,
available at https://www.cnn.com/2020/08/14/politics/usps-warn-states-mail-in-
ballot-delivery/index.html.

                                          -27-
         Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 28 of 46



    97. The inspector general at USPS has outlined a number of ongoing concerns

over their ability to handle the influx of mailed ballots in the general election, apart

from the recent actions by Postmaster General DeJoy.48 A report found several po-

tential problems, including ballots mailed without mail-tracking and out-of-date

voter addresses. Id. Several facilities reviewed also “did not always comply with

election and political mail readiness procedures.” Id.

    98. In elections across the country, there have already been issues with USPS

delivery, with ballots showing up after the election or being lost altogether. These

issues would certainly increase if there were a sudden increase of mailed ballots.

    99. Mail voting is also far more expensive and complicated than in-person vot-

ing. Recently the Brennan Center estimated costs of “maintaining in-person vot-

ing” nationally as $271.4 million.49 The total estimated cost to provide all Ameri-

cans with a “vote by mail option” was between $982 million and $1.4 billion. Id.

    48
       Postal Service Watchdog Outlines ‘Concerns’ Surrounding Election Readi-
ness, NPR, September 1, 2020, available at
https://www.npr.org/2020/09/01/908395806/postal-service-watchdog-outlines-con
cerns-surrounding-election-readiness
    49
       Lawrence Norden et al., Report: Estimated Costs of Covid-19 Election Re-
siliency Measures, Brennan Center for Justice (2020), available at https://www.bre
nnancenter.org/our-work/research-reports/estimated-costs-covid-19-election-resilie
ncy-measures; see also M. Mindy Moretti, In Focus This Week: What are costs of
voting by mail?, Electionline.org (2020), available at https://electionline.org/ele
ctionline-weekly/2020/04-23/ (finding that absentee voting is more expensive than
in person voting).

                                         -28-
           Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 29 of 46



    100. States that have moved to “all-mail elections took many years to get there

. . . putting too much strain on an entirely new system is sure to result in break-

downs and failures.”50 The same breakdowns and failures would occur here with a

swift transition to many more mailed ballots.

    101. And with the increased costs of mail voting versus in-person voting, and

no increased funding provided by the legislature, given the Governor’s unilateral

action, Montana Election Offices may not be able to afford to administer additional

mailed ballots.

    102. Finally, mailed ballots could lead to a delay and uncertainty in election

results.

    103. In New York City, voters remained uncertain of the results of races, in-

cluding a key congressional primary, for over a month after election day.51

    104. In Philadelphia, the slow counting of mailed ballots had officials con-

cerned whether results could be certified by the 20-day deadline mandated by state

    50
      Lawrence Norden et al., Report: Estimated Costs of Covid-19 Election Resil-
iency Measures, Brennan Center for Justice (2020), available at https://www.bre
nnancenter.org/our-work/research-reports/estimated-costs-covid-19-election-resilie
ncy-measures.
    51
       Jada Yuan, A month later, this New York City primary is a train wreck and a
warning to us all, The Washington Post, July 25, 2020, available at https://www.w
ashingtonpost.com/lifestyle/style/a-month-later-this-new-york-city-primary-is-still-
a-train-wreck-and-a-warning-to-us-all/2020/07/25/1c19f9c4-cb68-11ea-b0e3-
d55bda07d66a_story.html.

                                         -29-
         Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 30 of 46



law.52

    105. As CNN noted, “The stakes couldn’t be higher. For instance, about 14,000

absentee voters never got their ballots in Wisconsin, a state Trump carried in 2016

by only about 23,000 votes. If just 1% of absentee ballots aren’t delivered to voters

in key states this fall, that could tip the balance in a close presidential election and

potentially trigger a constitutional crisis.”53

    106. Stanford political science professor Larry Diamond said the combination

of a close election and the public failing to appreciate it could take days or weeks

to count mailed ballots could lead to “an unprecedented post-election crisis in the

United States.”54

Montana Mail Voting Issues

    107. The Montana Association of Counties wrote Governor Bullock a letter

    52
      Lai, Jonathan, Election results in Philly are going to take even longer than
expected: Half the votes still haven’t been counted, The Philadelphia Inquirer, June
5, 2020, available at https://www.inquirer.com/politics/election/philadelphia-pa-
primary-votes-not-counted-20200605.html.
    53
       Marshall Cohen, State’s failed to get absentee ballots to thousands of voters
in recent primary elections, signaling problems for November, CNN, June 22,
2020, available at https://www.cnn.com/2020/06/20/politics/absentee-voting-
election-problems/index.html
    54
       Garrision, Joey, No presidential winner on election night? Mail-in ballots
could put outcome in doubt for weeks, USA Today, June 28, 2020, available at
https://www.usatoday.com/story/news/politics/2020/06/28/election-2020-vote-mail
-could-mean-election-week-not-election-day/3256643001/.

                                           -30-
           Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 31 of 46



requesting the challenged directive for a mail-ballot election.55 In support of this,

they highlighted what they referred to as the “success” of Montana’s mail ballot

primary election, claiming it was streamlined and more accurate. Id. However, the

Montana primary did not occur without issues that left voters disenfranchised.

    108. Moreover Montana, like other states, faces the same risks associated with

mailed ballot voting discussed above.

    109. Some of these were evident in the recent primary. For example, Mizzoula

County’s Election Administrator admitted there were drawbacks to the mail-ballot

primary election, noting “[o]ne of the things that was a little bit harder with this

was that since it was an all mail ballot election, we had a lot of undeliverable bal-

lots.”56

    110. Thousands of ballots in Montana’s primary did not reach their intended

recipients. In Gallatin County, 4,500 voters did not receive their ballots.57 Lewis

and Clark County mailed out more than 41,000 ballots, with 1,600 being returned
    55
      Montana Association of Counties, July 24, 2020 Letter to Governor Bullock,
available at https://drive.google.com/file/d/13v4wlBKOu2jmdQJzcH6WAlnnJ_
1DaOTC/view.
    56
     Peter Christian, Missoula County Primary Election Results As Of 8 PM,
NewsTalk KGVO, June 2, 2020, available at https://newstalkkgvo.com/missoula-
county-primary-election-results-as-of-8-pm/.
    57
       Deion Broxton, 4,500 mail-in ballots sent back to Gallatin Co. Elections
Office, NBC Montana, May 20, 2020, available at https://nbcmontana.com/news/
local/4500-mail-in-ballots-sent-back-to-gallatin-co-elections-office.

                                         -31-
         Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 32 of 46



as undeliverable.58

    111. A longtime resident of Yellowstone County reported that she and her hus-

band received “two Republican ballots, one Green Party ballot and no Democratic

Party ballot” in their election envelopes.59 The Yellowstone County Election

Administrator acknowledge 100 additional envelopes with the same incorrect party

ballots. Id.

    112. The Montana Association of Counties additionally claimed that security

features such as signature verification mean mail ballots are not susceptible to

fraud. However, as discussed above, fraudsters have designed ways to counteract

these security measures that often go undetected. See supra, e.g. ¶ 55. And it is

likely that election officials will not check security verifications if overworked and

flooded with ballots, like happened in Michigan. See ¶ 54 (detailing how election

workers in Detroit improperly counted thousands of absentee ballots without



    58
      Jonathan Ambaria,, Montana Election Officials: contact county if mail ballot
hasn’t arrived, KTHV, May 22, 2020, available at https://www.ktvh.com/news/
montana-politics/montana-election-officials-contact-county-if-mail-ballot-hasnt-
arrived.
    59
       Mike Kordenbrock and Paul Hamby, Yellowstone County on track to break
primary voting record by 10,000 ballots, Billings Gazette, June 2, 2020, available
at https://billingsgazette.com/news/local/yellowstone-county-on-track-to-break-
primary-voting-record-by-10-000-ballots/article_d8fc1820-9f5a-5d07-b4b2-
521db9f19fd3.html

                                         -32-
        Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 33 of 46



checking them against the voter lists, as required by law).

                                      Claims

                                     Count I
    The Plan Violates Article I, Section 4, Clause 1 of the U.S. Constitution.

    113. Plaintiffs re-allege and incorporate by reference all of the allegations con-

tained in all of the preceding paragraphs.

    114. The expansion of mail-ballot voting in a manner specifically prohibited by

the Legislature violates Voters’ right to have, and to vote in, a federal election

where the “Manner” of election is “prescribed . . . by the Legislature,” as required:

        The Times, Places and Manner of holding Elections for Senators and
        Representatives, shall be prescribed in each State by the Legislature
        thereof; but the Congress may at any time by Law make or alter such
        Regulations, except as to the Places of chusing Senators.

U.S. Const. art. I, § 4, cl. 1.

    115. Federal candidates are on the ballot for the November 3, 2020 general

election, including the Governor. So the election must be conducted in the legisla-

ture’s prescribed manner.

    116. The legislature expressly barred mail-ballot voting for such “regularly

scheduled federal ... election[s].” MCA § 13-19-104(3)(a).

    117. Yet Governor Bullock’s expansion of mail-ballot voting is not what the

legislature prescribed, being contrary to controlling legislation.

                                         -33-
        Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 34 of 46



    118. This expansion of mail-ballot voting overrides and displaces the Legisla-

ture’s controlling balancing of ballot access and election integrity and violates Ar-

ticle I, § 4, cl. 1, including by violating Voters’ right to have, and to vote in, an

election conducted as the U.S. Constitution mandates.

                                  Count II
The Plan Violates the Fundamental Right to Vote by Vote-Dilution Disenfran-
        chisement. (42 U.S.C. § 1983; U.S. Const. amends. 1 and 14)

    119. Plaintiffs re-allege and incorporate by reference all of the allegations con-

tained in all of the preceding paragraphs.

    120. The right to vote, with the included right to have one’s vote counted, is

protected by the First and Fourteenth Amendments and is fundamental, Harper v.

Va. State Bd. of Elections, 383 U.S. 663, 667 (1966), and well-established: “Unde-

niably the Constitution of the United States protects the right of all qualified citi-

zens to vote, in state as well as in federal elections” and to have that vote counted.

Reynolds v. Sims, 377 U.S. 533, 554 (1964).

    121. “The right to vote can neither be denied outright, nor destroyed by alter-

ation of ballots, nor diluted by ballot-box stuffing.” Id. at 555 (internal citations

omitted). “And the right of suffrage can be denied by a debasement or dilution of

the weight of a citizen’s vote just as effectively as by wholly prohibiting the free

exercise of the franchise.” Id.


                                          -34-
        Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 35 of 46



    122. “[T]he striking of the balance between discouraging fraud and other

abuses and encouraging turnout is quintessentially a legislative judgment . . . .”

Griffin v. Roupas, 385 U.S. 1128, 1131 (7th Cir. 2004). “[S]tates that have more

liberal provisions for absentee voting may well have different political cultures

. . . . One size does not fit all.” Id.

    123. Voting fraud connected to mail voting is well-established as a cognizable

harm, along with the related needs to protect election integrity and safeguard voter

confidence. See, e.g., Crawford, 553 U.S. at 192-97 (citing and relying on, inter

alia, the Report of “the Commission on Federal Election Report, chaired by former

President Jimmy Carter and former Secretary of State James A. Baker III”); see

also Griffin, 385 U.S. at 1130-31 (absentee ballot problems that require the legisla-

ture to balance).

    124. Under the balancing required by the Burdick test, Burdick v. Takushi, 504

U.S. 428 (1992), applied in Crawford v. Marion Cty. Election Bd., 553 U.S. 181

(2008), the many people who will be disenfranchised by the inclusion of unlawful

votes weighs heavily against the Plan under the current situation, making it a se-

vere burden that cannot be justified by a fear of in-person voting amidst COVID-

19 fears when existing election law is fully compliant with Phase 2 generally, with

by-request absentee-ballot voting available with no required excuse for the minor-


                                          -35-
        Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 36 of 46



ity specially at risk, so there was no need for the Plan.

    125. The Plan violates the Voters’ right to vote by vote-dilution disenfranchise-

ment. The Legislature, exercising its quintessential balancing prerogative, deter-

mined that mail-ballot voting should be prohibited for the general election. That

indicates a concern that in Montana, the risk of illegal voting by mail-ballot voting

did not justify allowing mail-ballot voting. That is the Legislature’s judgment in

exercising its prerogative to balance voting access and election integrity.

    126. Given the Legislature’s prohibition of such mail voting, there is a cogniza-

ble risk of ballot fraud from mail-ballot elections. Because illegal votes dilute legal

votes, this violates the rights of Voters and all voters due to vote-dilution disen-

franchisement.

                                   Count III
The Plan Violates the Fundamental Right to Vote by Direct Disenfranchisement.
               (42 U.S.C. § 1983; U.S. Const. amends. 1 and 14)

    127. Plaintiffs re-allege and incorporate by reference all of the allegations con-

tained in all of the preceding paragraphs.

    128. The Plan also violates the Voters’ right to vote by direct disenfranchise-

ment.

    129. Due to the sudden surge in mail ballots—on top of approved, lawful

absentee-ballot requests and voting—that will result from the Plan, many voters

                                         -36-
        Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 37 of 46



will be disenfranchised because requested ballots never arrive or arrive too late and

filled-out ballots get lost or are delayed in the return process.

    130. Given the Legislature’s prohibition of such mail-ballot voting—based on

its authoritative and expert legislative balancing—along with evidence supporting

the legislative balancing, there is a cognizable, substantial risk of direct disenfran-

chisement from mail-ballot voting. Due to this widespread disenfranchisement

caused by not abiding by the Legislature’s balancing, the Plan violates the right to

vote by direct disenfranchisement.

                                  Count IV
The Plan Violates Voter’s Right to Vote and Equal Protection under the Four-
   teenth Amendment, as Interpreted by Bush v. Gore, 531 U.S. 98 (2000)

    131. Plaintiffs re-allege and incorporate by reference all of the allegations con-

tained in all of the preceding paragraphs.

    132. In Bush v. Gore, 531 U.S. 98 (2000), the Supreme Court found that favor-

ing voters in one county to the disadvantage of voters in other counties violates a

long line of one-person-one-vote authority that requires that citizens in one county

not be disadvantaged compared to voters in other counties. This is a violation of

the right to vote (by dilution of vote values in other counties) and the Equal Protec-

tion Clause of the Fourteenth Amendment.

    133. As Bush noted, the voters of one county may not be favored over those of


                                          -37-
        Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 38 of 46



another:

    An early case in our one-person, one-vote jurisprudence arose when a State
    accorded arbitrary and disparate treatment to voters in its different counties.
    Gray v. Sanders, 372 U.S. 368 (1963). The Court found a constitutional viola-
    tion. We relied on these principles in the context of the Presidential selection
    process in Moore v. Ogilvie, 394 U.S. 814 (1969), where we invalidated a
    county-based procedure that diluted the influence of citizens in larger counties
    in the nominating process. There we observed that “[t]he idea that one group
    can be granted greater voting strength than another is hostile to the one man,
    one vote basis of our representative government.” Id., at 819.
Id. at 107.

    134. A reported 46 of 56 Montana counties have filed mail-ballot plans. If the

plans are approved, voters in the 46 counties will have greater voting power than

other-county voters.

    135. The Plan enhances the odds of voters in counties adopting the Plan being

able to vote and have their votes counted (while violating the legislature’s control-

ling balancing of access and integrity by increasing the odds of ballot fraud).

    136. As a result, proportionally more votes will be obtained from in-Plan coun-

ties than from other counties—with the difference not being accounted for by pop-

ulation differences

    137. Because of this, the Plan violates the equal-protection clause and causes

and risks vote dilution.




                                         -38-
        Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 39 of 46



                                  Prayer for Relief

    138. Declare that the Plan violates Article I, § 4 , cl. 1 of the U.S. Constitution;

    139. Declare that the Plan violates the fundamental right to vote by vote-dilu-

tion disenfranchisement under the First and Fourteenth Amendments of the U.S.

Constitution;

    140. Declare that the Plan violates the fundamental right to vote by direct dis-

enfranchisement under the First and Fourteenth Amendments of the U.S. Constitu-

tion;

    141. Declare that the Plan violates the fundamental right to vote and equal pro-

tection under the Fourteenth Amendment, as interpreted by Bush v. Gore, 531 U.S.

98 (2000);

    142. Issue a preliminary and permanent injunction that prohibits Defendants

from implementing and enforcing the Directive;

    143. Issue a preliminary and permanent injunction that prohibits the Secretary

of State from approving any proposals from counties to conduct a mail election;

    144. Award Voters their costs and attorneys fees under 42 U.S.C. § 1988 and

any other applicable authority; and

    145. Grant any and all other such relief as this Court deems just and equitable.




                                          -39-
       Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 40 of 46



Date: September 9, 2020

Respectfully Submitted,

/s/ Emily Jones

Emily Jones                        James Bopp, Jr. (IN #2838-84)*
 emily@joneslawmt.com               jboppjr@aol.com
JONES LAW FIRM                     Richard E. Coleson (IN #11527-70)*
2101 Broadwater Ave.                rcoleson@bopplaw.com
P.O. Box 22537                     Courtney Turner Milbank (IN #32178-29)*
Billings, MT 59104                  cmilbank@bopplaw.com
Telephone: 406/384-7990            Angela Stuedemann (IA # 69956)*
                                    astuedmann@bopplaw.com
Local Counsel for Plaintiffs       True the Vote, Inc.
                                    Voters’ Rights Initiative
                                   THE BOPP LAW FIRM, PC
                                   1 South Sixth St.
                                   Terre Haute, IN 47807-3510
                                   Telephone: 812/232-2434

                                   Lead Counsel for Plaintiffs
                                   * Pro Hac Vice forthcoming




                                    -40-
        Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 41 of 46



                                   Verification of Joe Lamm

I, Joe Lamm, declare as follows:

    1. I am a resident of Montana.

    2. If called upon to testify, I would testify competently as to the matters set forth in the fore-

going Verified Complaint for Declaratory and Injunctive Relief .

    3.1 verify under penalty of perjury under the laws of the United States of America that the

factual statements in this Verified Complaint for Declaratory and Injunctive Relief concerning

me and my past and intended activities are true and correct to the best of my knowledge and un-

derstanding. 28 U.S.C. § 1746.

Executed on                      , 2020.
Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 42 of 46
Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 43 of 46
Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 44 of 46
         Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 45 of 46




                                  Verification of Fiona Nave

I, Fiona Nave, declare as follows:

    1.   I am a resident of Montana.

    2.   If called upon to testiff, I would testifu competently   as to the matters set   forth in the fore-

going Verified Complaint    for Declaratory   and Injunctive Relief   .




    3.   I verif, under penalty of perjury under the laws of the United    States of America that the

factual statements in this Verified Complaint   for Declaralory     and Injunctive Reliefconcerning

me and my past and intended activities are true and correct to the best of my knowledge and un-

derstanding.23 U.S.C. $ 1746.

Executed on      rl1               2020.
         Case 6:20-cv-00067-DLC Document 1 Filed 09/09/20 Page 46 of 46




                                  Verification of Brent Nave

I, Brent Nave, declare as follows:

    1. I am a resident of Montana.

    2.   If called upon to testifu, I would testiff competently   as to the matters set   forth in the fore-

going Verified Complaint    for Declaratory   and Injunctive Relief   .




    3.   I veriff under penalty of perjury under the laws of the United    States   of America that the

factual statements in this Verified Complaintfor Declaratory and Injunctive Reliefconcerning

me and my past and intended activities are true and correct to the best of my knowledge and un-

derstanding. 28 U.S.C. $ 1746.

Executed on                         2020.


                                                      Brent Nave
